 In the Matter of HOFFMAN RADIO CORPORATION, EMPLOYERandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, CIO,PETITIONERCase No. V-R-3418.Decided January 16, 1947Adams ct Duque, by Messrs. Herbert Hazeltine, Jr.,andA. AndrewHauk,of Los Angeles, Calif., for the Employer.Miss Judy DunlcsandMr. Albert Smith,of Los Angeles, Calif., forthe Petitioner.Messrs. Thomas L. Youngand C.Walter Fuchs,of Los Angeles,Calif., for the AFL and Affiliated Unions.Mr. Leon C. a'BecketandMiss Ellen Stone,of Los Angeles, Calif.,for the Association.Mr. Ralph Winkler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Los An-geles, California, on September 23 and October 7, 1946, before DanielJ.Harrington, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.At the hearing, the Employer moved to dismiss the petition.Forreasons stated hereinafter, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHoffman Radio Corporation, a California corporation engaged inthe business of radio assembly, operates six plants in Los Angeles,California. In 1945 the Employer purchased outside the State of Cali-fornia radio components having a value exceeding $100,000; during thesame period it manufactured products having a value exceeding72 N. L. R B, No 30.177 178DECISIONS OF NATIONALLABOR RELATIONS BOARD$100,000, of which amount products valued at $50,000 were shippedoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Electrical Workers, Local Union B-11,andWesternWarehouse and Produce Council, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein jointly called the American Federation of Labor andAffiliated Unions, are labor organizations affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.Hoffman Employees Association, herein called the Association, wasan independent labor organization formerly representing employeesof the Employer .2III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer, claimingthat a collective bargaining contract executed with the Associationon May 24, 1946, is a bar to this proceeding.On May 12, 1946, the Petitioner sent a telegram to the Employerwhich the latter received on May 13, stating that the Petitioner repre-sented a majority of the employees and requesting'recognition as theirbargaining representative.On May 22, 1946, the Petitioner filed itspetition herein.Inasmuch as the petition was filed before the exe-cution of the afore-mentioned contract,' we find that the 1946 contractis not a bar to a present determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.4'This was the designation requested at the bearing by these organizations2Atter the close of the hearing herein, the Association notified the Board that it hadaffiliated isith the American Federation of Labor and requested that its name should notbe placed on the ballotBoth the Petitioner and the American Federation of Labor andAffiliated Union joined in this request It is hereby granted3Hatter of Ste. Genevieve Lime et Quarry Company,70 N L R. B 1259The Association asserted at the hearing that the present proceeding is premature inview of the Petitioner's participation in a consent election held in March 1946 which itlostThe Association was not on the ballot in that electionTen months have nowelapsed since the earlier election.Inasmuch as the Petitioner has demonstrated to the HOFFMAN RADIO CORPORATIONIV. THE APPROPRIATE UNIT179All the parties agree that the appropriate unit should include allproduction, maintenance, and cafeteria employees in the Employer'ssix plants in Los Angeles, California, including lead girls, warehouse-men, janitors, and truck drivers, but excluding executive administra-tive employees, clerks, office employees, engineers, draftsmen, sales-men, guards, employees employed outside the Los Angeles metropoli-tan area, supervisors, foremen, and working foremen.The parties disagree as to the supervisory status of 4 group leaders;the Employer asserts that they are, the other parties that they are not,supervisors within the Board's definition.Each group leader directsthe work of from 24 to 75 employees and devotes 90 percent of histime to purely supervisory duties.Although the group leaders haveno power to hire or discharge, it does appear that they may effectivelyrecommend a change in the status of their subordinates.Accordingly,we find that they are supervisors within the Board's accepted defini-tion.We shall exclude them from the unit.We find that all production, maintenance, and cafeteria employeesin the Employer's six plants in Los Angeles, California, includinglead girls, warehousemen, janitors, and truck drivers, but excludingexecutive administrative employees, clerks, office employees, engineers,draftsmen, salesmen, guards, employees employed outside the LosAngeles Metropolitan area, supervisors, foremen, working foremen,group leaders, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect, changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Hoffman Radio Corporation,Los Angeles, California, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Twenty-first Region, acting in thisBoard, administratively, that it has since obtained substantial new representation amongthe employees involved and that the unit has expanded in the inteum, we find that, regard-less of whether or not the petition was seasonably filed, industrial peace can best beachieved by conducting an election at this time In deciding this case on the basis of thesituation in January 1947. we aie not to be taken as necessarily approving the Region'saction in accepting the petition when it did.Matter of American Pad and Textile Com-pany,68 N. L. R B. 572,Matter of American 1'rt-State Paper BoxCo , 63 N. L. It. B 126. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding thoseemployees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determinewhether theydesire to be representedby UnitedElectri-cal,Radio & Machine Workers of America, CIO, or by AmericanFederation of Labor and Affiliated Unions, for the purposes of collec-tive bargaining,or by neither.MR. JAMES J. REYNOLDS,JR., took no part in the consideration ofthe above Decision and Direction of Election.